PER CURIAM.
Appellant appeals from a final decree validating general obligation bonds amounting to $10,500,000.00 for construction of facilities for collection of sewage and waste water in the City of Miami Beach and tributary areas and its transmission to a new sewage treatment plant to be constructed as a joint project between the City of Miami Beach, City of Miami and the City of Miami Department of Water and Sewers. Upon submission to the electors, the proposed bond issue received a most favorable vote.
Apparently, no taxpayers, citizen or other person, except the State Attorney, sought to show cause why the bonds authorized should not be validated by the Circuit Court and there was no contention that any qualified voter was deprived of his or her right to vote.
Appellant has filed numerous objections and we have carefully reviewed them, as well as the briefs and record (oral argument having been waived), and find these contentions to be without merit. All requirements of the Constitution and Laws of the State of Florida pertaining to the issuance of the bonds have been fulfilled.
The final decree is affirmed.
CARLTON, C. J., and ROBERTS, ERVIN, McCAIN and DEKLE, JJ., concur.